1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    PEOPLE OF THE STATE OF                    Case No.: 18cv2700-LAB (LL)
      CALIFORNIA,
12
                                   Plaintiff,   ORDER DENYING MOTION FOR
13                                              REMAND
      v.
14
      FRANCISCO E. SCHARFF,
15
                                Defendant.
16
17
18         Defendant Francisco Scharff removed this pending criminal action from
19   California state court, citing 28 U.S.C. ' 1442(a)(1). This section provides for
20   removal of either civil actions or criminal prosecutions against federal officers
21   under certain circumstances. Among other things, actions may be removed if they
22   relate to any act done under color of such office, or on account of any authority
23   under any federal statute for the apprehension of criminals.
24         Scharff is a U.S. Border Patrol agent who, while on undercover duty in an
25   unmarked vehicle, was pursuing occupants of a vehicle suspected of federal
26   felonies. A California Highway Patrol officer cited him, and this case concerns
27   Scharff’s prosecution for speeding and not possessing his California driver’s
28   license at the time. Scharff has raised the defense of official immunity, citing In re

                                                1
                                                                            18cv2700-LAB (LL)
1    Neagle, 135 U.S. 1 (1890); Whitehead v. Senkowski, 943 F.2d 230, 233–34 (2d
2    Cir. 1991); and Clifton v. Cox, 549 F.2d 722, 730 (9th Cir. 1977). The notice of
3    removal points out that the case is removable because Scharff is asserting a
4    colorable federal defense. See Willingham v. Morgan, 395 U.S. 402, 406 (1969);
5    Arizona v. Manypenny, 451 U.S. 232, 242 (1981).
6          An old and well-established body of law governs federal officer removals
7    under ' 1442. The defense need not be shown to be meritorious or even likely to
8    succeed in order for removal to be proper. Willingham, 395 U.S. at 407; Mesa v.
9    California, 489 U.S. 121, 129 (1981) (citing The Mayor v. Cooper, 6 Wall. 247, 254
10   (1868)). The purpose of removal is to allow the defense to be adjudicated in a
11   federal forum. Willingham, 395 U.S. at 407; Manypenny, 451 U.S. at 242. It is
12   well-settled law that the right is “absolute for conduct performed under color of
13   federal office . . . .” Id. Not all defenses or elements of the case need to be federal
14   in nature; one colorable federal defense is enough to warrant removal. Mesa, 489
15   U.S. at 129 (citing Cooper, 6 Wall. at 252.)
16         The right to removal under 28 U.S.C. ' 1441, the general removal statute, is
17   construed narrowly. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).
18   Removal jurisdiction under ' 1442, by contrast, is broadly construed in favor of
19   removal. Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1252–53 (9th Cir.
20   2006) (explaining that, unlike ' 1441, well-established law makes plain that ' 1442
21   must be interpreted both broadly and generously in favor of removal). This is a
22   “clear command from both Congress and the Supreme Court . . . .” Id.
23         Plaintiff has now filed a noticed Motion for remand, claiming that Scharff was
24   not acting under color of his office. (Docket no. 4.) Therefore, it contends, removal
25   was improper. Whether he was or was not acting under color of his office, however,
26   is not the proper subject of a motion for remand, as the discussion above makes
27   clear. Regardless of the ultimate success of Scharff’s defense, this Court has
28   jurisdiction over the removed case.

                                                2
                                                                             18cv2700-LAB (LL)
1          The Motion misreads the removal statute. It claims that “Scharff has the
2    burden of establishing that California’s action ‘is founded on a claim or right arising
3    under [federal law].’” (Motion at 3:15-16 (citing ' 1441(b)).) This is the wrong
4    removal statute, and inapplicable here. Furthermore, California’s contention that
5    the removal statute should be construed narrowly is also clearly erroneous.
6          The Motion also argues, without citing any authority other than the statute
7    itself, that removal under ' 1442(a)(1) is permitted “only in limited circumstances.”
8    It reads ' 1442(c) as limiting removal to certain specific and unusual circumstances
9    requiring immediate intervention.            Under this subsection, a federal law
10   enforcement officer who is the defendant in a criminal prosecution, is deemed to
11   have been acting under the color of his office if the officer was acting in response
12   to any of three types of emergencies. Under this subsection, the officer should be
13   treated as having been acting under color of his office in these circumstances,
14   regardless of whether they fit within one of the categories set forth in ' 1442(a).
15   The Motion, however, changes the meaning of ' 1442(c) by inserting the word
16   “only” into it, where the statute has no such limitation. (Compare Motion at 4:9–10
17   (“the officer is deemed to be acting under the color of his office only where he . . .”)
18   with ' 1442(c) (“a law enforcement officer . . . shall be deemed to have been acting
19   under the color of his office if the officer . . .”).)
20         The cases cited in both the notice of removal and in this Order make clear
21   that federal officers are acting under color of their offices in a wide variety of
22   circumstances. Manypenny, for example, dealt with a state prosecution of a U.S.
23   Border Patrol agent for assault with a deadly weapon, for shooting at a suspected
24   illegal alien who fled when ordered to stop for questioning. These circumstances
25   differ markedly from the three described in ' 1442(c). If the statute meant what the
26   Motion argues it does, that case would not have been removable. Nevertheless,
27   the case was removable under ' 1442(a)(1) “[b]ecause the charge arose from an
28   act committed while on duty for the INS . . . .” 451 U.S. at 235. See also Durham,

                                                    3
                                                                             18cv2700-LAB (LL)
1    445 F.3d at 1253 (giving examples of historical situations when federal agents who
2    are sued or prosecuted have needed access to a federal forum).
3         Because a remand motion is not a proper vehicle for challenging Scharff’s
4    defense on the merits, and because its arguments are foreclosed by binding
5    precedent, the Motion is DENIED.
6         IT IS SO ORDERED.
7    Dated: January 7, 2019
8
9                                          Hon. Larry Alan Burns
                                           United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             4
                                                                          18cv2700-LAB (LL)
